Case: 3:17-cv-00006-TMR-SLO Doc #: 156 Filed: 02/11/19 Page: 1 of 2 PAGEID #: 5097




                          IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

      JOSEPH GUGLIELMO                           :      Case No. 3:17-cv-00006

             Plaintiff,                          :
                                                        JUDGE THOMAS M. ROSE
             v.                                  :      Magistrate Judge Sharon L.Ovington

       MONTGOMERY COUNTY, OHIO         :
       and the MONTGOMERY COUNTY
       BOARD OF COMMISSIONERS, et al., :                NOTICE OF CHANGE OF
                                                        COUNSEL’S FIRM NAME
             Defendants.                         :


             NOW COMES Nathan J. Stuckey, co-counsel for the Plaintiff herein, and

      respectfully provides notice to this Honorable Court of said counsel’s firm name change

      effective November 1, 2018, as follows:

                            THE STUCKEY FIRM, LLC
                            735 N. Limestone St.
                            Springfield, OH 45503
                            T: 937-346-8000
                            F: 937-717-0070
                            nstuckey@legalspringfield.com



                                                        Respectfully submitted,

                                                        /s/ Nathan J. Stuckey
                                                        Nathan J. Stuckey (0086789)
                                                        THE STUCKEY FIRM, LLC
                                                        735 N. Limestone St.
                                                        Springfield, OH 45503
                                                        T: 937-346-8000
                                                        F: 937-717-0070
                                                        nstuckey@legalspringfield.com
                                                        Co-Counsel for Plaintiff
Case: 3:17-cv-00006-TMR-SLO Doc #: 156 Filed: 02/11/19 Page: 2 of 2 PAGEID #: 5098




                                 CERTIFICATE OF SERVICE

              I hereby certify that a copy of the foregoing was served by the USDC ECF
      electronic filing system to all parties of records on the date of filing.


                                                         /s/ Nathan J. Stuckey
                                                         Nathan J. Stuckey (0086789)
                                                         Attorney for Plaintiff




                                                 2
